FILED
                           NOT FOR PUBLICATION                             APR 15 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HENDRICKS & LEWIS PLLC, a                        No. 11-56892
Washington professional limited liability
company,                                         D.C. No. 2:10-cv-09921-ODW-
                                                 PLA
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

GEORGE CLINTON, an individual,

              Defendant - Appellee.



HENDRICKS & LEWIS PLLC, a                        No. 13-55402
Washington professional limited liability
company,                                         D.C. No. 2:10-cv-09921-ODW-
                                                 PLA
              Plaintiff - Appellant,

  v.

GEORGE CLINTON, an individual,

              Defendant - Appellee,

  And

ALLAN LAW GROUP, P.C.,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
              Intervenor-Defendant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                       Argued and Submitted February 4, 2014
                                Seattle, Washington

Before: FISHER, GOULD, and CHRISTEN, Circuit Judges.

      In our February 19, 2014, order, we remanded for a statement of the district

court’s reasons for (1) denying Hendricks & Lewis’s motion for assignment of

royalty streams; (2) granting George Clinton’s motion to release levies; and (3)

accepting and reviewing Clinton’s ex parte submissions in camera.

      In its Statement of Reasons, filed on March 27, 2014, the district court did

not explicitly provide reasons for its prior decisions. Rather, the district court said

that it had “reconsidered the evidentiary record” and indicated that, “should the

Ninth Circuit remand [on H&L’s motion for assignment of royalty streams], the

Court would reconsider its prior order and grant assignment of Clinton’s rights to

royalty payments to H&L.” The district court added that “if permitted by remand,

the Court would restrain Clinton from disposing of or otherwise encumbering his

rights to royalty payments” and “would also require Clinton to turn over

documentation of his royalty rights to H&L.”
      The district court also said that, on further review of the record, it believed

“that H&L may levy Clinton’s assets to the extent necessary to secure the money

judgment owed by Clinton. H&L may do so even as it pursues the assignment of

Clinton’s royalties.” The district court concluded: “If remanded, the Court would

reconsider its decision to release H&L’s levies.”

      Accordingly, we continue to vacate the district court’s prior orders, and we

now remand for further proceedings.

      Because the prior orders protecting funds are vacated, we order provisionally

that any funds presently in the Attorney Trust Account of Mr. Thennisch shall be

held and preserved, and that any funds received from third-party royalty payors

after the date of this order shall also be preserved. The district court may make

alternate orders to preserve the property in due course until it rules once more on

the pending motions. The panel will retain jurisdiction over this appeal, pending

this remand.

      Each party shall bear its own costs on appeal.

      VACATED and REMANDED.